Supreme Court
OF
NEVADA

(O) [7A BEBE

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JESUS LUIS AREVALO, No. 85169
Appellant,
vs.
CATHERINE MARIE AREVALO, N/K/A ie Hl f E DB
CATHERINE MARIE DELAO,
Respondent. OCT 24 2022
aie psn
BY DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a post-divorce decree district court
order directing (1) appellant to obtain a life insurance policy, (2) that an
indemnification QDRO will not be entered if appellant obtains the required
life insurance, (3) counsel for respondent to notify the court if a compliant
life insurance policy is obtained, and (4) that if appellant fails to timely
obtain life insurance, the indemnification QDRO shall be submitted to the
court for signature. Eighth Judicial District Court, Family Court Division,
Clark County; Charles J. Hoskin, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. The order challenged on appeal does not
appear to be substantively appealable. See Brown v. MHC Stagecoach,
LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court “may only
consider appeals authorized by statute or court rule”). In particular, the
order does not appear appealable as a special order after final judgment
because it relates to the mere enforcement of a prior district court order.

See Gumm v. Mainor, 118 Nev. 912, 59, P.3d 1220 (2002) (recognizing that

22-83346

 

 

 
Supreme Court
OF
NEvADA

(Oy PUSTA eSB

a post-judgment order must affect rights growing out of the final judgment

to be appealable). Accordingly, this court concludes that it lacks jurisdiction

 

 

 

and
ORDERS this appeal DISMISSED.
/ A. Law, od.
Hardesty ‘
Aho. val. A Jd.
Stiglich e Herndon

cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
Jesus Luis Arevalo
Willick Law Group
Eighth District Court Clerk